Case: 4:21-cv-00949-JCH Doc. #: 1-1 Filed: 07/30/21 Page: 1 of 24 PageID #: 10




                          EXHIBIT A
 Case: 4:21-cv-00949-JCH Doc. #: 1-1 Filed: 07/30/21 Page: 2 of 24 PageID #: 11




                    IN THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI
                              TWENTY-FIRST JUDICIAL CIRCUIT


BEN DOGRA,

          Plaintiff,

v.                                            Cause No. 21SL-CC03080

RUSTY HARDIN, RUSTY HARDIN AND                Division: 17
ASSOCIATES, LLP; and DOES 1 through 20,

          Defendants.



                                        APPENDIX




                                          GRAY, RITTER & GRAHAM, P.C.


                                          By: /s/Maurice B. Graham
                                                Maurice B. Graham            #18029
                                                Morry S. Cole                #46294
                                                Attorneys for Defendants Rusty Hardin
                                                and Rusty Hardin & Associates, LLP
                                                701 Market Street, Suite 800
                                                St. Louis, MO 63101-1826
                                                (314) 241-5620; Fax: (314) 241-4140
                                                mgraham@grgpc.com
                                                mcole@grgpc.com




                                           -1-
1949145 / 27 / 210509
 Case: 4:21-cv-00949-JCH Doc. #: 1-1 Filed: 07/30/21 Page: 3 of 24 PageID #: 12




                                TABLE OF CONTENTS


Description                                                               Pages

Docket Sheet                                                             000001
Petition – Legal Malpractice                                      000002-000013
Summons Issued For Service on Defendant Rusty Hardin              000015-000017
Summons Issued For Service on Defendant Rusty Hardin and          000018-000021
Associates, LLP




                                          -2-
1949145 / 27 / 210509
7/28/2021    Case: 4:21-cv-00949-JCH Doc. #:Case.net:
                                              1-1 Filed:     07/30/21
                                                      21SL-CC03080 - Docket Page:
                                                                            Entries 4 of 24 PageID #: 13




                                                                                         Search for Cases by: Select Search Method...

  Judicial Links   |   eFiling   |   Help   |   Contact Us   |   Print                        GrantedPublicAccess    Logoff MAURICEGRAHAM

                          21SL-CC03080 - BEN DOGRA V RUSTY HARDIN ET AL (E-CASE)

    FV File Viewer


 Click here to eFile on Case                 Sort Date Entries:                                       Display Options:
                                                                Descending                                               All Entries
 Click here to Respond to Selected Documents
                                                                                          Ascending


  07/08/2021           Summ Issd- Circ Pers Serv O/S
                       Document ID: 21-SMOS-671, for RUSTY HARDIN AND ASSOCIATES, LLP.Summons Attached in PDF
                       Form for Attorney to Retrieve from Secure Case.Net and Process for Service.
                       Summ Issd- Circ Pers Serv O/S
                       Document ID: 21-SMOS-670, for HARDIN, RUSTY.Summons Attached in PDF Form for Attorney to
                       Retrieve from Secure Case.Net and Process for Service.

  07/07/2021           Filing Info Sheet eFiling
                           Filed By: WILLIAM K. MEEHAN
                       Note to Clerk eFiling
                           Filed By: WILLIAM K. MEEHAN
                       Pet Filed in Circuit Ct
                       Petition - Legal Malpractice.
                          Filed By: WILLIAM K. MEEHAN
                          On Behalf Of: BEN DOGRA
                       Judge Assigned
                       DIV 17
 Case.net Version 5.14.19                                        Return to Top of Page                                    Released 07/15/2021




                                                                                                                           000001
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                                   1/1
                                                                                                    Electronically Filed - St Louis County - July 07, 2021 - 04:39 PM
 Case: 4:21-cv-00949-JCH Doc. #: 1-1 Filed: 07/30/21 Page: 5 of 24 PageID #: 14
                                                                            21SL-CC03080


                       IN THE CIRCUIT COURT OF ST. LOUIS COUNTY,
                                   STATE OF MISSOURI

BEN DOGRA, an individual                          )
                                                  )
                                                  ) Cause No.:
                    Plaintiff,                    )
                                                  ) Division No.
                        vs.                       )
                                                  )
RUSTY HARDIN, an individual; RUSTY                )
HARDIN AND ASSOCIATES, LLP; and                   )
DOES 1 through 20, inclusive,                     )
                                                  )
SERVE AT                                          )
401 McKinney Street, #2250                        )
Houston, TX 77010                                 )
                                                  )
                    Defendants.                   )
                                                  )
                                                  )


                              PETITION – LEGAL MALPRACTICE


       COMES NOW Plaintiff Ben Dogra (“Dogra”), by and through his counsel, and for his

causes of action against defendants Rusty Hardin (“Hardin”), Rusty Hardin and Associates, LLP

(“RHA”), and Does 1 through 20 (collectively, “Defendants”), does state and allege as follows:

                                          PARTIES

       1.     Plaintiff Dogra is an individual. At all relevant times, Dogra resided in St. Louis
County, Missouri.

       2.     Defendant Hardin is an individual. Upon information and belief, at all relevant

times, Hardin resided in and continues to reside in Harris County, Texas. Hardin is an attorney

and the founding partner of RHA.

       3.     Upon information and belief, RHA is a limited liability partnership law firm.

During all relevant times, RHA was and now is doing business in Harris County, Texas.

       4.     The true names and capacities, whether individual, corporate, associate or

otherwise of the Defendants named herein as Does 1 through 20, inclusive, are unknown to

Dogra who therefore sues said Defendants by such fictitious names.            Dogra alleges on

information and belief that each of the Defendants, including those designated as a Doe, are
                                              1                                         000002
                                                                                                    Electronically Filed - St Louis County - July 07, 2021 - 04:39 PM
 Case: 4:21-cv-00949-JCH Doc. #: 1-1 Filed: 07/30/21 Page: 6 of 24 PageID #: 15




responsible for the events alleged herein and the damages caused thereby as a principal, agent,

co-conspirator or aider and abettor. Dogra will seek leave of Court to amend this Petition to

allege the true names and capacities of such Defendants when the same have been ascertained.

Upon information and belief, Defendants, at all times relevant to this action, were the agents,

servants, partners, joint venturers and/or employees of Hardin and/or RHA, and, in doing the acts

alleged herein, were acting with the knowledge and/or consent of those defendants.

       5.      This Petition arises out of events and transactions that occurred in St. Louis

County, Missouri, in particular a certain arbitration proceeding.

                                   FIRST CAUSE OF ACTION

                           Legal Malpractice/Professional Negligence

                                  (Dogra against all Defendants)
       6.      Dogra realleges herein by this reference each and every allegation contained in

paragraphs 1 through 5, inclusive, of this Petition as if set forth fully herein.

       7.      Dogra, a professional sports agent, was previously an employee of non-party

CAA Sports, LLC (“CAA”) pursuant to a certain Employment Agreement effective January 1,

2012 (the “Employment Agreement”). CAA is a sports agency that represents professional

athletes and other sports personalities and professionals, including coaches. While employed by

CAA, Dogra supervised CAA’s football division from St. Louis County, Missouri.

       8.      Or November 13, 2014, CAA wrongfully terminated Dogra’s employment

without cause.     Because Dogra’s employment was terminated without cause, Dogra was

contractually entitled under the Employment Agreement to various categories of CAA client

revenues. CAA, however, breached and repudiated the Employment Agreement by failing to

pay Dogra various amounts that were due and owing under the Employment Agreement as a

result of CAA’s termination of Dogra’s employment.

       9.      In late 2014, Dogra retained Hardin and RHA to specifically represent him

against CAA in connection with CAA’s wrongful termination of Dogra and CAA’s breaches of

the Employment Agreement. Accordingly, there was an attorney-client relationship between

Dogra, on the one hand, and Hardin and RHA, on the other hand.

                                                  2                                     000003
                                                                                                       Electronically Filed - St Louis County - July 07, 2021 - 04:39 PM
 Case: 4:21-cv-00949-JCH Doc. #: 1-1 Filed: 07/30/21 Page: 7 of 24 PageID #: 16




         10.    On or about February 27, 2015, Hardin and RDA initiated arbitration proceedings

on Dogra’s behalf against CAA by filing a Demand for Arbitration with the American

Arbitration Association (“AAA”) in St. Louis, Missouri entitled Ben Dogra v. CAA Sports, LLC,

AAA Case No. 01-15-0002-7781 (the “Arbitration”). For some period of time, Hardin and RHA

were attorneys of record for Dogra in the Arbitration. M. David Vaughn was the arbitrator in the

Arbitration (the “Arbitrator”).

         11.    In the Arbitration, Dogra, as claimant, sought to recover damages from CAA, as

respondent, based on, among other things, CAA’s breach of the Employment Agreement.

Specifically, pursuant to Section L(i) of the Employment Agreement, CAA was required to pay

Dogra, among other things, “[a]fter the Term, all coaching client revenue for [CAA] coaching

clients signed after January 1, 2012” until the earlier of three years after the term or “the

termination of any such individual coaching client’s employment agreement.” In breach of the

Employment Agreement, CAA failed to pay Dogra such amounts and repudiated its obligation to

do so.

         12.    A multi-day evidentiary hearing occurred in the Arbitration on various dates in

February through April 2016. At the evidentiary hearing in the Arbitration, CAA presented

testimony from a purported expert witness, Paul Meyer, concerning CAA’s coaching revenue.

Using unverified CAA data, CAA’s purported expert calculated the coaching revenue under

Section L(i) of the Employment Agreement collected by CAA during the relevant time period to

amount to $2,756,503.

         13.    Following completion of the evidentiary hearing, Hardin and RHA submitted a

Post-Hearing Brief signed by Hardin. Among other things, the Post-Hearing Brief reiterated that

CAA’s expert concluded that the coaching revenue at issue purportedly totaled $2,756,503.

Remarkably, the Post-Hearing Brief stipulated and agreed to CAA’s proffered $2,756,503 figure.

Moreover, Hardin and RDA failed to either request an accounting and audit of CAA’s coaching

revenue, or to at least reserve Dogra’s rights to do so. Specifically, the Post-Hearing Brief stated

in relevant part as follows:

         CAA then prepared a rebuttal report, which was critical of Dr. Rishe’s data and
         findings. Using CAA data, the rebuttal report calculated the coaching revenue
                                              3                                        000004
                                                                                                    Electronically Filed - St Louis County - July 07, 2021 - 04:39 PM
 Case: 4:21-cv-00949-JCH Doc. #: 1-1 Filed: 07/30/21 Page: 8 of 24 PageID #: 17




       represented by Section L(i) collected from November 14, 2014 to November 13,
       2017 to amount to $2,756,503. At the hearing, CAA’s rebuttal expert stood by his
       analysis and this amount. [Footnote] Although this amount is subject to
       criticism, Claimant has accepted this figure for the purposes of this requested
       award.

(Post Hearing Brief, p. 108)(Emphasis Added).

       14.     The Post-Hearing Brief also stated in relevant part as follows:

       Understated Coaching Revenue. The requested award accepts the coaching client
       revenue calculations made by CAA’s damages consultant Paul K. Meyer, even
       though Mr. Meyer’s analysis is subject to criticism.

(Post Hearing Brief, p. 99).

       15.     On July 18, 2016, the Arbitrator issued an Opinion and Award. In the Opinion

and Award, the Arbitrator found, among other things, that CAA had breached Section L(i) of the

Employment Agreement and that Dogra was entitled to certain CAA coaching client revenues.

In the Opinion and Award addressing Dogra’s damages, the Arbitrator awarded Dogra, among

other things, $2,756,503 in damages based on CAA’s failure to pay Dogra CAA’s coaching

client revenues as required by Section L(i) of the Employment Agreement.            Of particular

importance, the Arbitrator found that Dogra agreed with the amount proffered by CAA in his

Post-Hearing Brief. Specifically, the Opinion and Award stated in relevant part as follows:

       Section L(i) of the Employment Agreement also gives Dogra “all coaching client
       revenue for coaching clients signed after January 1, 2012” until the earlier of three
       years after the term or “the termination of any such individual coaching client’s
       employment agreement.” At the hearing, CAA’s rebuttal expert witness
       calculated that coaching revenue collected or to be collected by CAA amounts
       to $2,756,503. In his PHB, Dogra agrees that this amount is appropriate. As a
       result, I find that CAA owes Dogra $2,756,503 for coaching revenue under
       Section L(i) of the Employment Agreement.

(Opinion and Award, p. 27) (Emphasis added).

       16.     Moreover, Paragraph 6 of the Opinion and Award provides as follows:

       Claimant is entitled to payment for client revenue based on his entitlement under
       applicable coaching contracts from January 1, 2014 and forward for such contracts
       on the books at the time of his termination and for all coaching clients signed after
       January 1, 2012 until the earlier of three years after the term or the termination of
       any such individual coaching client’s employment agreement. CAA shall pay
       Dogra $2,756,503 for coaching revenue pursuant to Section L(i) of the
       Employment Agreement.
                                                4                                         000005
                                                                                                      Electronically Filed - St Louis County - July 07, 2021 - 04:39 PM
 Case: 4:21-cv-00949-JCH Doc. #: 1-1 Filed: 07/30/21 Page: 9 of 24 PageID #: 18




(Opinion and Award, p. 30).

       17.      In the Opinion and Award, the Arbitrator also found that CAA had breached the

Employment Agreement by failing to pay Dogra other categories of CAA’s revenues such as

marketing revenue, consulting revenue and player contract revenue. For all categories of claims

in which the amount of damages were “in dispute”, the Arbitrator ordered the parties to

undertake an “audit” to calculate those damages. (Opinion and Award, p. 31 [¶ 17]).

       18.      In August and September 2016, Dogra and CAA filed briefs in the Arbitration

seeking clarification as to certain issues raised in the Opinion and Award, including clarification

as to the language of Paragraph 6 of the Opinion and Award which relates to CAA’s coaching

revenue.     In doing so, Hardin and RHA attempted to retract their prior stipulation to the

$2,756,503 figure, and stated that Dogra was actually entitled to coaching revenue that exceeded

that amount. Moreover, in an effort to try to justify Hardin’s and RHA’s stipulation to that

amount, Hardin and RHA dubiously stated that “Mr. Dogra did not dispute this calculation

during the hearing in an effort to avoid belaboring the proceedings and to increase the

conservatism of Mr. Dogra’s own damages analysis, [FN] but Mr. Dogra does dispute that the

same amount adequately reflects commissions ‘from January 1, 2014’ as the Award clearly

requires.”

       19.      On September 29, 2016, the Arbitrator issued a First Supplemental Opinion and
Award. In the First Supplemental Opinion and Award, the Arbitrator summarized the particular

dispute at issue as “whether there is any opportunity for Claimant [Dogra] to increase this Award

amount, since the Award was stated as a sum certain.” (First Supplemental Opinion and Award,

p. 9). The Arbitrator ruled that since Dogra had “specifically agreed” in his Post-Hearing Brief

to the $2,756,503 figure advanced by CAA, Dogra was bound to that agreement, and could not

potentially increase that figure through an audit of CAA’s records. Specifically, the Arbitrator

ruled as follows:

       CAA argues that Dogra gets only $2,756,503 in coaching revenue. This figure is a
       sum certain and cannot be increased nor subject to audit. [¶] Dogra argues that he
       is not limited to receiving only $2,756,503. He claims that the figure is subject to
       audit which audit may reveal that he may be entitled to more coaching revenue.

                                                5                                         000006
                                                                                                    Electronically Filed - St Louis County - July 07, 2021 - 04:39 PM
Case: 4:21-cv-00949-JCH Doc. #: 1-1 Filed: 07/30/21 Page: 10 of 24 PageID #: 19




       [¶] Given that Dogra specifically agreed to this figure in his Post-hearing
       brief, the Award reflects this agreement. It is too late for the Claimant to take
       back his agreement with this figure. As a result, the awarded sum certain for
       coaching revenue remains as stated in the Award.

(First Supplemental Opinion and Award, p. 9)(Emphasis added).

       20.      In or around 2018, pursuant to the Arbitrator’s Opinion and Award and

supplemental Opinions and Awards issued in the Arbitration, Dogra and CAA engaged in an

audit of CAA’s books and records to determine specific amounts that may be owed under the

Arbitrator’s Opinions and Awards.

       21.      The audit revealed that the $2,756,503 figure that purportedly reflected CAA’s

coaching revenue that Hardin and RHA caused Dogra to agree to in the Post-Hearing Brief, was

grossly understated. Specifically, the audit revealed that for the coaches that CAA’s purported

expert included in his calculation of the $2,756,503 figure, CAA’s expert excluded upwards of

approximately $2 million in additional coaching revenue that Dogra was entitled to under

Section L(i) of the Employment Agreement and that Dogra should have recovered from CAA in

the Arbitration. The audit also revealed that CAA realized even more coaching revenue in the

approximate amount of $5.7 million from a number of coaches that were not included in CAA’s

expert’s calculation of the $2,756,503 figure. Upon information and belief, Dogra was entitled

to at least some of that additional coaching revenue under Section L(i) of the Employment

Agreement which he also should have recovered from CAA in the Arbitration. Accordingly, the

$2,756,503 figure that Hardin and RHA agreed to was understated by upwards of approximately

$7.7 million.

       22.      Hardin and RHA were negligent in their representation of Dogra in that they

failed to exercise the degree of skill, care, prudence and/or diligence ordinarily used under the

same or similar circumstances by reasonably careful members of the legal profession.

Specifically, Hardin and RHA were negligent in that they should not have stipulated and agreed

to the amount of coaching damages proffered by CAA and its purported expert. Hardin’s and

RHA’s conduct was especially negligent given the fact that Hardin and RHA knew that CAA’s

purported expert’s calculations were not independently verified and were subject to criticism.

                                               6                                        000007
                                                                                                      Electronically Filed - St Louis County - July 07, 2021 - 04:39 PM
Case: 4:21-cv-00949-JCH Doc. #: 1-1 Filed: 07/30/21 Page: 11 of 24 PageID #: 20




Rather than stipulate and agree to the amount proffered by CAA and its purported expert, Hardin

and RHA should have undertaken additional efforts to reasonably verify and/or discover the true

amount of CAA’s coaching revenues for the relevant timeframe. Hardin and RHA should have

sought an accounting and/or to audit CAA’s books and records, or at a minimum, adequately

reserved Dogra’s rights to do so. Hardin and RHA were also negligent in that they failed to

undertake adequate discovery from CAA prior to the evidentiary hearing concerning CAA’s

coaching revenues for the relevant timeframe.

       23.       But for the negligence of defendants Hardin and RHA, Dogra would have

recovered additional coaching revenue damages from CAA in the Arbitration that were revealed

through the subsequent audit that was mandated by the Arbitrator.

       24.     Dogra sustained significant damages in the form of additional coaching revenue

damages that CAA would have been required to pay to Dogra. Specifically, Dogra has been

damaged in the approximate amount of $5.7 million as a direct and proximate result of the

negligence of Hardin and RHA.

                                SECOND CAUSE OF ACTION

                                        Breach of Contract

                                  (Dogra against all Defendants)
       25.     Dogra realleges herein by this reference each and every allegation contained in

paragraphs 1 through 24, inclusive, of this Petition as if set forth fully herein.

       26.     In or around the fall of 2015, months after Hardin and RHA had initiated the

Arbitration on Dogra’s behalf, Hardin and RHA agreed to charge Dogra a purported $1.575

million “flat fee” (the “Fee”) for their representation in the Arbitration. More specifically, in

exchange for the $1.575 million Fee, Hardin and RHA agreed to serve as “lead counsel through

the resolution in arbitration or a trial court in your affirmative arbitration claims against [CAA]

in [the Arbitration] seeking, among other things, enforcement of your employment agreement

with CAA” (the “Fee Agreement”). On or about October 14, 2015, Hardin and RHA sent a letter

to Dogra memorializing the Fee Agreement in writing, including the scope of their representation

and what the Fee covered.

                                                  7                                       000008
                                                                                                     Electronically Filed - St Louis County - July 07, 2021 - 04:39 PM
Case: 4:21-cv-00949-JCH Doc. #: 1-1 Filed: 07/30/21 Page: 12 of 24 PageID #: 21




       27.     Though Dogra paid Hardin and RHA the entire Fee well before the contemplated

engagement was completed, the Fee was not non-refundable and was not earned upon receipt.

Stated differently, Hardin and RHA would be required to refund at least a portion of the Fee if

they did not serve as lead counsel through the resolution of the Arbitration, and in turn, did not

perform services sufficient to merit the retention of the entire Fee.

       28.     Dogra performed all obligations, conditions, and duties imposed upon him by the

Fee Agreement except insofar as such performance was waived, excused or prevented by reason

of the acts and omissions of RHA and/or Hardin. Specifically, Dogra paid RHA the Fee.

       29.     Prior to the 2016 evidentiary hearing in the Arbitration, Dogra began to lose

confidence in Hardin and RHA. Among other things, it became apparent that Hardin was less

and less engaged, focused and interested in Dogra and the Arbitration. Hardin’s role and

involvement as lead counsel decreased significantly as the Arbitration progressed. By the time

the Opinion and Award was issued in July 2016, Hardin had ceased taking an active role in

representing Dogra in the Arbitration.       In fact, Hardin’s role in representing Dogra in the

Arbitration became virtually non-existent.

       30.     Following the issuance of the Opinion and Award in July 2016, the Arbitration

continued for approximately five (5) more years through at least approximately May 2021 when

the Arbitrator issued a final Sixth Supplemental Opinion and Award. In the interim, between

July 2016 and May 2021, Dogra and CAA continued to actively arbitrate various significant

disputes in the Arbitration, including without limitation, disputes related to damages, disputes

related to interest, further liability issues and an audit. In the interim, between July 2016 and

May 2021, the Arbitrator also issued six (6) supplemental opinions and awards, including the

final Sixth Supplemental Opinion and Award. Moreover, in November 2018, CAA initiated

judicial proceedings in the United States District Court for the Eastern District of Missouri to

attempt (unsuccessfully) to vacate one of the Arbitrator’s supplemental opinions and awards in

the Arbitration. Dogra, through counsel, was required to oppose CAA’s attempts to vacate the

arbitration award.    CAA would later contend that the Arbitrator’s jurisdiction had lapsed.

Consequently, in 2019, Dogra, through his counsel, was also required to commence judicial

                                                 8                                       000009
                                                                                                    Electronically Filed - St Louis County - July 07, 2021 - 04:39 PM
Case: 4:21-cv-00949-JCH Doc. #: 1-1 Filed: 07/30/21 Page: 13 of 24 PageID #: 22




proceedings in the United States District Court for the Eastern District of Missouri to compel

CAA to continue the Arbitration which had yet to be resolved. Dogra was successful in doing

so.

       31.     Although the Arbitration continued for at least five (5) additional years beyond

the issuance of the July 2016 Opinion and Award, RHA’s role in the Arbitration after July 2016

rapidly diminished to the point that it became virtually non-existent. Following the issuance of

the Opinion and Award in July 2016, Jeremy Monty, an attorney at RHA, continued to represent

Dogra non-exclusively in the Arbitration for a period of time, albeit in a more limited capacity.

Monty’s role, however, decreased significantly as the Arbitration progressed. Like Hardin,

Monty ceased taking an active role in the Arbitration. In fact, his role in representing Dogra in

the Arbitration became virtually non-existent. In 2017, attorneys other than RHA became lead

counsel for Dogra in the Arbitration. In 2017 and 2018, attorneys other than RHA performed

almost all of the legal services for Dogra in connection with the Arbitration.

       32.     In or around October 2018, Monty left RHA. As of October 2018, RHA ceased

representing Dogra in any capacity in the Arbitration or any related proceeding.           From

approximately October 2019 through the present, Dogra was exclusively represented in the

Arbitration and related proceedings by attorneys other than RHA.

       33.     Because Hardin and RHA did not serve as lead counsel through the resolution of

the Arbitration, they were required to refund some portion of the Fee that they had already

collected but was not fully earned. Hardin’s and RHA’s retention of the entire Fee would be

unreasonable. Hardin and RHA were only entitled to retains a portion of the Fee that reflected

the reasonable value of the legal services rendered.

       34.     Hardin and RHA materially breached the Fee Agreement by failing to refund the

portion of the Fee that they had already collected but was not fully earned.

       35.     As a direct and proximate result of Hardin’s and RHA’s breaches, Dogra has

suffered and continues to suffer damages in an amount to be proven at trial.




                                                9                                       000010
                                                                                                     Electronically Filed - St Louis County - July 07, 2021 - 04:39 PM
Case: 4:21-cv-00949-JCH Doc. #: 1-1 Filed: 07/30/21 Page: 14 of 24 PageID #: 23




                                  THIRD CAUSE OF ACTION
  (Alternatively, Breach of the Implied Covenant of Good Faith and Fair Dealing against
                                         Hardin and RHA)
       36.     Dogra realleges herein by this reference each and every allegation contained in

paragraphs 1 through 35, inclusive, of this Petition as if set forth fully herein.

       37.     In every contract, including the Fee Agreement, there is an implied promise of

good faith and fair dealing. As a result, Hardin and RHA were prohibited from doing anything

to unfairly interfere with Dogra’s rights and benefits under the Fee Agreement.

       38.     As previously alleged, Dogra, Hardin and RHA entered into the Fee Agreement.

       39.     Dogra performed all obligations, conditions, and duties imposed upon him by the

Fee Agreement except insofar as such performance was waived, excused or prevented by reason

of the acts and omissions of RHA and/or Hardin. Specifically, Dogra paid RHA the Fee.

       40.     Any conditions required for Hardin’s and RHA performance, in particular their

refund of at least a portion of the Fee, has occurred.

       41.     Hardin and RHA have unfairly prevented Dogra from receiving all of the benefits

under the Fee Agreement. Again, Because Hardin and RHA did not serve as lead counsel

through the resolution of the Arbitration, they were required to refund a portion of the Fee that

they had already collected but was not fully earned. Hardin’s and RHA’s retention of the entire
Fee would be unreasonable. Hardin and RHA were only entitled to retains a portion of the Fee

that reflected the reasonable value of the legal services rendered. By failing to refund a portion

of the Fee, Hardin and RHA breached the implied covenant of good faith and fair dealing.

       42.     As a direct and proximate result of Hardin’s and RHA’s breach, Dogra has

suffered and continue to suffer damages in an amount to be proven at trial.

                                 FOURTH CAUSE OF ACTION
                     (Money Had and Received against Hardin and RHA)
       43.     Dogra realleges herein by this reference each and every allegation contained in

paragraphs 1 through 42, inclusive, of this Petition as if set forth fully herein.


                                                 10                                      000011
                                                                                                    Electronically Filed - St Louis County - July 07, 2021 - 04:39 PM
Case: 4:21-cv-00949-JCH Doc. #: 1-1 Filed: 07/30/21 Page: 15 of 24 PageID #: 24




       44.     As alleged above, Hardin and RHA received Dogra’s money, the Fee.

       45.     Hardin and RHA collected and received a benefit from Dogra’s money.

       46.     Hardin’s and RHA’s retention of the entire Fee would be unjust. Again, because

Hardin and RHA did not serve as lead counsel through the resolution of the Arbitration, they

were required to refund some portion of the Fee that they had already collected but was not fully

earned. Hardin’s and RHA’s retention of the entire Fee would be unreasonable. Hardin and

RHA were only entitled to retains a portion of the Fee that reflected the reasonable value of the

legal services rendered.

       47.      As a direct and proximate result of Hardin’s and RHA’s unjust retention of the

entire Fee, Dogra has suffered and continue to suffer damages in an amount to be proven at trial.

       WHEREFORE, Dogra prays for judgment in its favor against defendants Hardin, RHA

and Does 1-20, and each of them, as follows:

       1.      For damages in an amount in excess of $25,000, to be proven at the time of trial;

       2.      For pre-judgment interest at the maximum rate permitted by law;

       3.      For the costs of suit incurred herein; and

       4.      For such other and further relief as this Court may deem just and proper.



Dated: July 7, 2021                           MEHAN LAW FIRM



                                              By: /s/ William K. Meehan
                                              William K. Meehan, Esq. (#33686)
                                              Attorneys for Plaintiff
                                              7165 Delmar Blvd., Suite 112
                                              University City, MO 63130
                                              Telephone: (314) 725-9994
                                              Facsimile: (314) 721-9110
                                              Email: wkmeehan@wkmeehanpc.com




                                                11                                         000012
                                                                                    Electronically Filed - St Louis County - July 07, 2021 - 04:39 PM
Case: 4:21-cv-00949-JCH Doc. #: 1-1 Filed: 07/30/21 Page: 16 of 24 PageID #: 25




Dated: July 7, 2021                 FREEDMAN + TAITELMAN, LLP



                                    By: /s/ Jesse A. Kaplan
                                    Bryan J. Freedman, Esq. (CA #151990)
                                    Jesse A. Kaplan, Esq. (CA # 255059)
                                    (Pro Hac Vice Admission Pending)
                                    Attorneys for Plaintiff
                                    FREEDMAN + TAITELMAN, LLP
                                    1901 Avenue of the Stars, Suite 500
                                    Los Angeles, CA 90067
                                    Telephone: (310) 201-0005
                                    Facsimile: (310) 201-0045
                                    Email: bfreedman@ftllp.com
                                            jkaplan@ftllp.com




                                     12                                    000013
            Case: 4:21-cv-00949-JCH Doc. #: 1-1 Filed: 07/30/21 Page: 17 of 24 PageID #: 26

               IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                          Case Number: 21SL-CC03080
 JOSEPH L. WALSH III
 Plaintiff/Petitioner:                                       Plaintiff’s/Petitioner’s Attorney/Address:
 BEN DOGRA                                                   WILLIAM K. MEEHAN
                                                             7165 DELMAR, SUITE 112
                                                       vs.   UNIVERSITY CITY, MO 63130
 Defendant/Respondent:                                       Court Address:
 RUSTY HARDIN                                                ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                             105 SOUTH CENTRAL AVENUE
                                                             CLAYTON, MO 63105
 CC Pers Injury-Malpractice                                                                                                  (Date File Stamp)

                         Summons for Personal Service Outside the State of Missouri
                                                       (Except Attachment Action)
    The State of Missouri to: RUSTY HARDIN
                              Alias:
  401 MCKINNEY STREET
  SUITE 2250
  HOUSTON, TX 77010
     COURT SEAL OF
                                     You are summoned to appear before this court and to file your pleading to the petition, copy of which is
                                attached, and to serve a copy of your pleading upon the attorney for the Plaintiff/Petitioner at the above
                                address all within 30 days after service of this summons upon you, exclusive of the day of service. If you fail to
                                file your pleading, judgment by default will be taken against you for the relief demanded in this action.
                                     SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                              notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov, or
                              through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
    ST. LOUIS COUNTY          proceeding.

                                 08-JUL-2021                                        ____________________________________________________
                                  Date                                                                         Clerk
                                Further Information:
                                MT
                                                 Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is _______________________________________ of ______________________ County, _________________ (state).
     3. I have served the above summons by: (check one)
                   delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _________________________________, a person of the Defendant’s/Respondent’s family over the age of 15 years who permanently
           resides with the Defendant/Respondent.
              .
                  (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                   _____________________________________________ (name) _____________________________________________ (title).
                  other (describe) ________________________________________________________________________________________.
     Served at _____________________________________________________________________________________________________________ (address)
     in __________________________ County, ____________________ (state), on ___________________ (date) at ________________ (time).
     ____________________________________________________________        ___________________________________________________________
                  Printed Name of Sheriff or Server                                       Signature of Sheriff or Server
                                Subscribed and Sworn To me before this ___________ (day) ______________ (month) _________ (year)
                                I am: (check one)    the clerk of the court of which affiant is an officer.
                                                     the judge of the court of which affiant is an officer.
                                                     authorized to administer oaths in the state in which the affiant served the above summons.
           (Seal)
                                                      (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                            ___________________________________________________________
                                                                                                  Signature and Title




OSCA (7-04) SM60 For Court Use Only: Document ID# 21-SMOS-670      1        (21SL-CC03080)                             Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                             000014
                                                                                                                               506.500, 506.510 RSMo
            Case: 4:21-cv-00949-JCH Doc. #: 1-1 Filed: 07/30/21 Page: 18 of 24 PageID #: 27
    Service Fees, if applicable
    Summons         $___________________
    Non Est         $___________________
    Mileage         $___________________ (_______________miles @ $ _______ per mile)
    Total           $___________________
                            See the following page for directions to clerk and to officer making return on service of summons.




                                   Directions to Officer Making Return on Service of Summons

          A copy of the summons and a copy of the motion and/or petition must be served on each Defendant/Respondent. If any
     Defendant/Respondent refuses to receive the copy of the summons and motion and/or petition when offered to him, the return
     shall be prepared to show the offer of the officer to deliver the summons and motion and/or petition and the
     Defendant’s/Respondent's refusal to receive the same.

          Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the individual personally or by
     leaving a copy of the summons and motion and/or petition at the individual's dwelling house or usual place of abode with
     some person of the family over 15 years of age, or by delivering a copy of the summons and motion and/or petition to an agent
     authorized by appointment or required by law to receive service of process; (2) On Guardian. On an infant or incompetent
     person who has a legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the guardian
     personally; (3) On Corporation, Partnership or Other Unincorporated Association. On a corporation, partnership or
     unincorporated association, by delivering a copy of the summons and motion and/or petition to an officer, partner, or
     managing or general agent, or by leaving the copies at any business office of the Defendant/Respondent with the person
     having charge thereof or by delivering copies to its registered agent or to any other agent authorized by appointment or
     required by law to receive service of process; (4) On Public or Quasi-Public Corporation or Body. On a public, municipal,
     governmental or quasi-public corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case
     of a city, to the chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body
     or to any person otherwise lawfully so designated.

          Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

          Service may be made in any state or territory in the United States. If served in a territory, substitute the word "territory"
     for the word "state."

          The officer making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which the
     person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and manner of
     service, the official character of the affiant, and the affiant's authority to serve process in civil actions within the state or
     territory where service is made.

          Service must not be made less than ten days nor more than sixty days from the date the Defendant/Respondent is to appear
     in court. The return should be made promptly, and in any event so that it will reach the Missouri Court within 30 days after
     service.




OSCA (7-04) SM60 For Court Use Only: Document ID# 21-SMOS-670          2         (21SL-CC03080)                                  Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                                       000015
                                                                                                                                         506.500, 506.510 RSMo
            Case: 4:21-cv-00949-JCH Doc. #: 1-1 Filed: 07/30/21 Page: 19 of 24 PageID #: 28



                             THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                     Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.
CCADM73

OSCA (7-04) SM60 For Court Use Only: Document ID# 21-SMOS-670   3    (21SL-CC03080)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                 000016
                                                                                                   506.500, 506.510 RSMo
            Case: 4:21-cv-00949-JCH Doc. #: 1-1 Filed: 07/30/21 Page: 20 of 24 PageID #: 29



   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 7900 Carondelet Avenue, 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-04) SM60 For Court Use Only: Document ID# 21-SMOS-670   4   (21SL-CC03080)       Rules 54.06, 54.07, 54.14, 54.20;
                                                                                               000017
                                                                                                 506.500, 506.510 RSMo
            Case: 4:21-cv-00949-JCH Doc. #: 1-1 Filed: 07/30/21 Page: 21 of 24 PageID #: 30

               IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                          Case Number: 21SL-CC03080
 JOSEPH L. WALSH III
 Plaintiff/Petitioner:                                       Plaintiff’s/Petitioner’s Attorney/Address:
 BEN DOGRA                                                   WILLIAM K. MEEHAN
                                                             7165 DELMAR, SUITE 112
                                                       vs.   UNIVERSITY CITY, MO 63130
 Defendant/Respondent:                                       Court Address:
 RUSTY HARDIN                                                ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                             105 SOUTH CENTRAL AVENUE
                                                             CLAYTON, MO 63105
 CC Pers Injury-Malpractice                                                                                                  (Date File Stamp)

                         Summons for Personal Service Outside the State of Missouri
                                                       (Except Attachment Action)
    The State of Missouri to: RUSTY HARDIN AND ASSOCIATES, LLP
                              Alias:
  401 MCKINNEY STREET
  SUITE 2250
  HOUSTON, TX 77010
     COURT SEAL OF
                                     You are summoned to appear before this court and to file your pleading to the petition, copy of which is
                                attached, and to serve a copy of your pleading upon the attorney for the Plaintiff/Petitioner at the above
                                address all within 30 days after service of this summons upon you, exclusive of the day of service. If you fail to
                                file your pleading, judgment by default will be taken against you for the relief demanded in this action.
                                     SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                              notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov, or
                              through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
    ST. LOUIS COUNTY          proceeding.

                                 08-JUL-2021                                        ____________________________________________________
                                  Date                                                                         Clerk
                                Further Information:
                                MT
                                                 Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is _______________________________________ of ______________________ County, _________________ (state).
     3. I have served the above summons by: (check one)
                   delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _________________________________, a person of the Defendant’s/Respondent’s family over the age of 15 years who permanently
           resides with the Defendant/Respondent.
              .
                  (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                   _____________________________________________ (name) _____________________________________________ (title).
                  other (describe) ________________________________________________________________________________________.
     Served at _____________________________________________________________________________________________________________ (address)
     in __________________________ County, ____________________ (state), on ___________________ (date) at ________________ (time).
     ____________________________________________________________        ___________________________________________________________
                  Printed Name of Sheriff or Server                                       Signature of Sheriff or Server
                                Subscribed and Sworn To me before this ___________ (day) ______________ (month) _________ (year)
                                I am: (check one)    the clerk of the court of which affiant is an officer.
                                                     the judge of the court of which affiant is an officer.
                                                     authorized to administer oaths in the state in which the affiant served the above summons.
           (Seal)
                                                      (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                            ___________________________________________________________
                                                                                                  Signature and Title




OSCA (7-04) SM60 For Court Use Only: Document ID# 21-SMOS-671      1        (21SL-CC03080)                             Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                             000018
                                                                                                                               506.500, 506.510 RSMo
            Case: 4:21-cv-00949-JCH Doc. #: 1-1 Filed: 07/30/21 Page: 22 of 24 PageID #: 31
    Service Fees, if applicable
    Summons         $___________________
    Non Est         $___________________
    Mileage         $___________________ (_______________miles @ $ _______ per mile)
    Total           $___________________
                            See the following page for directions to clerk and to officer making return on service of summons.




                                   Directions to Officer Making Return on Service of Summons

          A copy of the summons and a copy of the motion and/or petition must be served on each Defendant/Respondent. If any
     Defendant/Respondent refuses to receive the copy of the summons and motion and/or petition when offered to him, the return
     shall be prepared to show the offer of the officer to deliver the summons and motion and/or petition and the
     Defendant’s/Respondent's refusal to receive the same.

          Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the individual personally or by
     leaving a copy of the summons and motion and/or petition at the individual's dwelling house or usual place of abode with
     some person of the family over 15 years of age, or by delivering a copy of the summons and motion and/or petition to an agent
     authorized by appointment or required by law to receive service of process; (2) On Guardian. On an infant or incompetent
     person who has a legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the guardian
     personally; (3) On Corporation, Partnership or Other Unincorporated Association. On a corporation, partnership or
     unincorporated association, by delivering a copy of the summons and motion and/or petition to an officer, partner, or
     managing or general agent, or by leaving the copies at any business office of the Defendant/Respondent with the person
     having charge thereof or by delivering copies to its registered agent or to any other agent authorized by appointment or
     required by law to receive service of process; (4) On Public or Quasi-Public Corporation or Body. On a public, municipal,
     governmental or quasi-public corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case
     of a city, to the chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body
     or to any person otherwise lawfully so designated.

          Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

          Service may be made in any state or territory in the United States. If served in a territory, substitute the word "territory"
     for the word "state."

          The officer making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which the
     person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and manner of
     service, the official character of the affiant, and the affiant's authority to serve process in civil actions within the state or
     territory where service is made.

          Service must not be made less than ten days nor more than sixty days from the date the Defendant/Respondent is to appear
     in court. The return should be made promptly, and in any event so that it will reach the Missouri Court within 30 days after
     service.




OSCA (7-04) SM60 For Court Use Only: Document ID# 21-SMOS-671          2         (21SL-CC03080)                                  Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                                       000019
                                                                                                                                         506.500, 506.510 RSMo
            Case: 4:21-cv-00949-JCH Doc. #: 1-1 Filed: 07/30/21 Page: 23 of 24 PageID #: 32



                             THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                     Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.
CCADM73

OSCA (7-04) SM60 For Court Use Only: Document ID# 21-SMOS-671   3    (21SL-CC03080)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                 000020
                                                                                                   506.500, 506.510 RSMo
            Case: 4:21-cv-00949-JCH Doc. #: 1-1 Filed: 07/30/21 Page: 24 of 24 PageID #: 33



   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 7900 Carondelet Avenue, 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-04) SM60 For Court Use Only: Document ID# 21-SMOS-671   4   (21SL-CC03080)       Rules 54.06, 54.07, 54.14, 54.20;
                                                                                               000021
                                                                                                 506.500, 506.510 RSMo
